Case: 12-30938       Document: 00512214469         Page: 1     Date Filed: 04/19/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 19, 2013
                                     No. 12-30938
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

FLORENTINO GARCIA-ROSAS,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:12-CR-35-1


Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Florentino Garcia-Rosas pleaded guilty to illegal reentry of a deported
alien. He was sentenced at the bottom of the advisory guidelines range to 46
months of imprisonment.           He contends that his sentence is substantively
unreasonable because the district court did not credit his sentence for the three
months he spent detained by the Bureau of Immigration and Customs
Enforcement.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-30938     Document: 00512214469     Page: 2   Date Filed: 04/19/2013

                                  No. 12-30938

      Prior to imposing Garcia-Rosas’s sentence, the district court specifically
stated that it had reviewed all materials submitted in the case and that it had
considered the 18 U.S.C. § 3553(a) factors. Despite Garcia-Rosas’s argument for
a lower sentence, the district court elected to impose a within-guidelines
sentence. Such a sentence is presumptively reasonable and afforded great
deference. See United States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006); United
States v. Mares, 402 F.3d 511, 519-20 (5th Cir. 2005). Garcia-Rosas essentially
seeks to have his sentence vacated based on a reweighing of the § 3553(a) factors
by this court. “[T]he sentencing judge is in a superior position to find facts and
judge their import under § 3553(a) with respect to a particular defendant.”
United States v. Campos-Maldonado, 531 F.3d 337, 339 (5th Cir. 2008). Garcia-
Rosas has not shown that his sentence was substantively unreasonable, see Gall
v. United States, 552 U.S. 38, 51 (2007), nor has he rebutted the presumption of
reasonableness that attaches to his within-guidelines sentence, see United States
v. Gomez-Herrera, 523 F.3d 554, 565-66 (5th Cir. 2008).
      Accordingly, the judgment of the district court is AFFIRMED.




                                        2